DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 3/25/2022. Applicant has amended claims 1, 3-9, 11 and 13-15, and claims 2 and 12 are canceled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 3/25/2022. 
With respect to Claim Objections, for claims 3 and 13, the Applicant has amended to specify that the additional information is included with the user command, the Examiner withdraws objection for claims 3 and 13. For claim 15 objection, the Applicant has amended Claim 11 to recite "a display" to provide antecedent basis for "the display" in claim 15. The Examiner withdraws the objection for claim 15.
With respect to Rejections Under 35 U.S.C. §112, the Applicant submits that claims 3, 7, and 13 are amended to distinguish between "an audio signal outputted during a preset previous time" and "an audio signal synchronized with the displayed image signal." The Examiner notes that independent claim 1 has been amended to recite “control the display to display an image signal inputted through the inputter, control the speaker to output an audio signal synchronized with the displayed image signal, identify a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command …” This amendment appears to shows that there are two distinct audio inputs, one being the audio signal synched with the video input for display. And another audio input signal which appears to be an audio signal from a user voice command. Prior to this amendment it appeared that the audio input was from same source. The Examiner finds in FIG. 7 and paragraph 0134 of Applicant’s specification that the user input may correspond to a voice control command representing a command to provide caption information. The Examiner also finds in paragraph 0164 of Applicant’s specification that “a voice signal” is an identifier to earlier outputted caption data and is stored. Thus, while user is watching a program on the presentation display, the user may request via a voice command to provide previously stored captioned data, such as provide caption from last 5 seconds, while continuing to watch the current display presentation. Therefore, the Examiner understands there being two distinct audio signals. The Applicant has also amended claims 1 and 11 to recite "caption information", overcoming claims 5 and 15 lacking antecedent basis and further amends claim 7 so it no longer lacks an antecedent basis, therefore, the Examiner withdraws the rejections under 35 U.S.C. §112 for claims 3, 7, 13 and 15.
With respect to Claim Rejections - 35 USC §§ 102 and 103, the Applicant has amended claim 1 to recite “control the display to display an image signal inputted through the inputter, control the speaker to output an audio signal synchronized with the displayed image signal, identify a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command, obtain a text corresponding to the voice signal, and control the display to display caption information based on the obtained text.” The Applicant argues that the references do not teach or suggest the combined features of “based on a user command being input, identify a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command, obtain a text corresponding to the voice signal, and control the display to display caption information based on the obtained text, “as recited in claim 1. In response, the Examiner notes that the claim language has been narrowed to now show two distinct audio inputs as discussed above (Rejections Under 35 U.S.C. §112). Burger is used to teach previously used in the rejection display of closed caption entries corresponding to earlier displayed portions of a video signal [para.0025-0026]. Veeramani was previously used to teach a voice signal from the same audio signal synched with the video presentation. The Applicant has now amended to clearly distinguish having another audio signal such as a voice command, therefore the Examiner now finds Crawley (US 2014/0142951) to teach this amended feature [para.004: discloses execution of a voice command may include translating a portion of the audio signal following the voice command into text, and para.0048: discloses analyzing a received audio signal in order to identify a recognized voice command (a voice signal).]. It is noted that it is Burger that teaches “a preset previous time based on a point of time of inputting the user command”, paragraph 0022 of Burger discloses examples of additional information such as “5 seconds ago”, “10 seconds ago”, or a thumbnail of an image of the scene when the previous words were spoken. The Applicant submits that independent claim 11 recites features analogous to the above-noted features of claim 1 and is patentable for at least reasons similar to those submitted for claim 1. The Applicant further submits that dependent claims 2-4, 7-10 and 12-15 are patentable because of their dependencies and recitations therein. In response, the Examiner reminds Applicant that claims 2 and 12 have been cancelled, therefore can not be allowable, and that Crawley is used to teach the amended features as described above and, in the rejections, below.
In addition, the Applicant further submits that claims 6 and 7 are patentable because Park does not teach or suggest that “the user input on the video telephony window 1210 corresponding to a partial region enables the volume adjustment of the TV
program window 1220.” In response, the Examiner notes that Park is used to teach having the function of having separate volume controls for multiple audio inputs and Burger teaches have “partial region of the display being selected” [para.0022]. Park further discloses “adjust an output volume of the audio signal synchronized with the displayed image signal”, see FIG.12 (elements 1225 and 1215) of Park.
In response, with respect to the applicant arguments of independent claims 1 and 1, and dependent claims 3-10 and 13-15 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carl A. Burger, Pub No US 2018/0160069 (hereinafter Burger) in view of Crawley et al., Pub No US 2014/0142951 (hereinafter Crawley).

Regarding Claim 1, Burger discloses an electronic device [FIG.2 & para.0017: Discloses a system that includes an equipment device (element 102 - electronic device).] comprising:
a display [FIG.2 & para.0040: Discloses a display device (element 240).];
a speaker [FIG.2 & para.0041: Discloses a speaker (element 246).];
an inputter [FIG.2 & para.0031-0032: Discloses a communication interface (element 204 – an inputter) used to interact (I/O) with and facilitate communications between the equipment device (element 102) and one or more external devices; and para.0033: Discloses the communications interface (element 204) may be configured to receive (inputting) data signals electronically.]; and
a processor [FIG.2 & para.0036: Discloses a processor (element 220) configured to perform the functions of the equipment device (element 102)] configured to:
control the display to display an image signal inputted through the inputter [FIGs.1, 2 & para.0020, 0041: Discloses an input device (element 242) such as a remote control (element 110) provides for users to submit instructions to the equipment device (element 102) for controlling the display such as a user command to display a closed caption entry corresponding to a previously displayed portion of the video signal; and FIG.2 & para.0031: Discloses the communications interface (element 204 – the inputter) interfaces with a communications infrastructure (element 202) that provides an interface for connecting the equipment device (element 102) to one or more communications mediums (element 206 – broadcasting networks) for the electronic transmission or receipt of data signals (an image signal) that are encoded or otherwise superimposed with data for use in performing the functions.], control the speaker to output an audio signal synchronized with the displayed image signal [para.0024: Discloses a user may be watching the visual media while following the audio (synchronized with the displayed image signal); and para.0033: Discloses source signal include audio signals (an audio signal); and para.0041: Discloses controlling output devices such as the speaker.],
based on a user command being input, outputted during a preset previous time based on a point of time of inputting the user command [FIG.2 & para.0035: Discloses caption entries (element 212) stored in a caption buffer (element 210) are closed caption entries associated with previously displayed portion of the video signal based on a point of time; and FIGs.2, 3 & para.0043-0044: Discloses the input/output interface (element 242) of the equipment device (element 102) may receive a user instruction input by the user via the input device (element 110), where the user instruction may request (user command being input)  the review of an earlier (corresponding to the earlier audio signal) closed caption entry (element 212 - a preset previous time) that is not directly associated with the portion of video signal currently being displayed; and para.0045: Discloses a querying module (element 222) may identify the caption entry (element 212) prior to the currently (a point of time of user command input) displayed caption entry (element 212) in the caption buffer (element 210) for transmission to, and display on the display device (element 240).],
control the display to display caption information [para.0025: Discloses when the user requests the display of a prior closed caption entry (user command), the earlier closed caption entry may replace the active closed caption entry (e.g., the closed caption entry associated with the video signal currently being displayed), or may be displayed in addition to the active closed caption entry (obtained text); and para.0026: Discloses for example, the earlier closed caption entries may be displayed in a different location on the display device or may be provided with different display settings, such as a different font face, font size, font color, font weight, font style, font effect, etc.].
Burger does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Burger):
based on a user command being input, identifying a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command,
obtain a text corresponding to the voice signal, and
control the display to display caption information based on the obtained text.
However, in analogous art, Crawley discloses the following (emphasis added to distinguish the elements not taught by Burger):
based on a user command being input, identifying a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command [para(s).0003, 0048: Discloses identifying a portion of the audio signal as representing a voice command.],
obtain a text corresponding to the voice signal [para(s).0004, 0024-0025, 0055: Discloses translating a portion of the audio signal following the voice command into text.], and
control the display to display caption information based on the obtained text [para(s).0004, 0024-0025, 0055: Discloses execution of the voice command may include translating a portion of the audio signal following the voice command into text (based on the obtained text).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Burger with the teachings of identifying a voice signal from an audio signal and obtain a text corresponding to the voice signal, as taught by Crawley in order to yield predictable result of employing voice commands in order to activate and/or control various functionality [Crawley: para.0002].
	
Regarding Claim 3, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and further discloses wherein the user command includes additional information [Burger - para.0022: Discloses examples of additional information such as “5 seconds ago”, “10 seconds ago”, or a thumbnail of an image of the scene when the previous words were spoken.], and wherein the processor is further configured to, based on the additional information, identify a voice signal corresponding to the additional information from the audio signal outputted during the preset previous time [Crawley - para(s).0003, 0048: Discloses identifying a portion of the audio signal as representing a voice command]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and Burger further discloses wherein the processor is further configured to, while the image signal inputted through the inputter is displayed, control the display to display the caption information corresponding to the audio signal outputted during the preset previous time [para.0024: Discloses the user may be watching the visual media and following the audio but may miss a word or line and want to review what was missed, without interrupting the video signal. The equipment device (element 102) may be configured to activate (control) the closed captioning display of the display device as part of the identification and display of the earlier (preset previous time) closed caption entries; and para.0026: Discloses earlier closed caption entries may be displayed concurrently with the active closed caption entry, the earlier closed caption entries may be distinguished from the active closed caption entry.].

Regarding Claim 5, the combined teachings of Burger and Crawley discloses the electronic device of claim 4, and Burger further discloses wherein the processor is further configured to control the display to display an image signal displayed during the preset previous time on a partial region of the display along with the caption information [para.0022: Discloses earlier closed caption entry may be displayed on the display device (element 240) without interrupting the video signal, such that the earlier closed caption entry is being displayed during a different portion (a partial region of the display) of the video signal than its associated portion; and para.0027: Discloses earlier closed caption entry may further include a timestamp corresponding to the associated portion of the video signal, the timestamp may be represented as a difference in time from the timestamp and the portion of the video signal being currently displayed.].

Regarding Claim 8, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and Burger further discloses further comprising:
a memory [FIG.2 & para.0035: Discloses memory (element 208) comprising a capture buffer (element 210) for storing caption entry (element 212) associated with a previously displayed portion of the video signal.],
wherein the processor is further configured to store an audio signal inputted through the inputter in the memory [para.0021: Discloses the equipment device (element 102) may be configured to store a buffer of the closed caption entries that accompany the video signal being displayed on the display.], and delete, from the memory, an audio signal inputted prior to the preset previous time with respect to a current point of time, among audio signals stored in memory [para.0021: Discloses the buffer may be operated as a "first in, first out" buffer, such that each time a new closed caption entry is stored into the buffer, the earliest entry that had been added to the buffer is removed (deleted previous); and para.0024: Discloses deletion of earlier closed caption entries may also be accomplished by a user command, a timeout of a predetermined period of time, or by other suitable criteria.].

Regarding Claim 9, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and Burger further discloses further comprising:
a microphone [para.0020: Discloses the input device (element 110) may be a microphone.]; and
a memory [FIG.2 & para.0035: Discloses memory (element 208) comprising a capture buffer (element 210) for storing caption entry (element 212) associated with a previously displayed portion of the video signal.],
wherein the processor is further configured to:
while the audio signal synchronized with the displayed image signal is outputted through the speaker, control the microphone to perform recording [para.0020-0021: Discloses a microphone can be used as an input device to submit an instruction to the equipment device (element 102) to record; and para.0024: Discloses that a user may be watching the visual media while following the audio, thus teaching synchronized with the displayed image signal.], 
store a signal recorded through the microphone in the memory [para.0021: Discloses a microphone can used as an input device to submit an instruction to the equipment device (element 102) to store a buffer of the closed caption entries from audio signal that accompany the video signal being displayed on the display device (element 240).], 
obtain a signal recorded during the preset previous time based on a point of time of inputting the user command, among the recorded signals stored in the memory, and control the display to display the caption information based on the obtained signal [para.0022: Discloses the equipment device (element 102) may receive an instruction submitted by the user to view the earlier stored closed caption entry. The equipment device (element 102) may access the buffer stored therein and access the earlier closed caption entry, which may then be displayed on the display device (element 240) without interrupting the video signal.].

Regarding Claim 10, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and Burger further discloses wherein the processor is further configured to, based on receiving a user voice command, identify whether the user voice command is the user command to display the caption information [para.0020: Discloses the input device (element 110) may be a microphone, receiving voice instructions to store a buffer of the closed caption entries (the user command).].

Regarding Claim 11, Burger discloses a method of controlling an electronic device [FIG.2 & para.0017: Discloses controlling an equipment device (element 102 - electronic device) for receiving source signals that are superimposed or otherwise encoded with a video signal and accompanying closed caption signal, and for displaying caption information.], the method comprising:
displaying an image signal inputted through an inputter [FIGs.1, 2 & para.0020, 0041: Discloses an input device (element 242) such as a remote control (element 110) provides for users to submit instructions to the equipment device (element 102) for controlling the display such as a user command to display a closed caption entry corresponding to a previously displayed portion of the video signal; and FIG.2 & para.0031: Discloses the communications interface (element 204 – the inputter) interfaces with a communications infrastructure (element 202) that provides an interface for connecting the equipment device (element 102) to one or more communications mediums (element 206 – broadcasting networks) for the electronic transmission or receipt of data signals (an image signal) that are encoded or otherwise superimposed with data for use in performing the functions.];
outputting an audio signal synchronized with the displayed image signal [para.0024: Discloses a user may be watching the visual media while following the audio (synchronized with the displayed image signal); and para.0033: Discloses source signal include audio signals (an audio signal); and para.0041: Discloses controlling output devices such as a speaker.];
based on a user command being input, outputted during a preset previous time based on a point of time of inputting the user command [FIG.2 & para.0035: Discloses caption entries (element 212) stored in a caption buffer (element 210) are closed caption entries associated with previously displayed portion of the video signal; and FIGs.2, 3 & para.0043-0044: Discloses the input/output interface (element 242) of the equipment device (element 102) may receive a user instruction input (a user command being input) by the user via the input device (element 110). The user instruction may request the review of an earlier (corresponding to the earlier audio signal) closed caption entry (element 212 - a preset previous time) that is not directly associated with the portion of video signal currently being displayed; and para.0045: Discloses a querying module (element 222) may identify the caption entry (element 212) prior to the currently (a point of time of user command input) displayed caption entry (element 212) in the caption buffer (element 210) for transmission to, and display on the display device (element 240).];
displaying caption information [para.0025: Discloses when the user requests the display of a prior closed caption entry (user command), the earlier closed caption entry may replace the active closed caption entry (e.g., the closed caption entry associated with the video signal currently being displayed), or may be displayed in addition to the active closed caption entry (obtained text); and para.0026: Discloses for example, the earlier closed caption entries may be displayed in a different location on the display device or may be provided with different display settings, such as a different font face, font size, font color, font weight, font style, font effect, etc.].
Burger does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Burger):
based on a user command being input, identifying a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command;
obtaining a text corresponding to the voice signal; and
displaying caption information based on the obtained text.
However, in analogous art, Crawley discloses the following (emphasis added to distinguish the elements not taught by Burger):
based on a user command being input, identifying a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command [para(s).0003, 0048: Discloses identifying a portion of the audio signal as representing a voice command.];
obtaining a text corresponding to the voice signal [para(s).0004, 0024-0025, 0055: Discloses translating a portion of the audio signal following the voice command into text.]; and
displaying caption information based on the obtained text [para(s).0004, 0024-0025, 0055: Discloses execution of the voice command may include translating a portion of the audio signal following the voice command into text (based on the obtained text).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Burger with the teachings of identifying a voice signal from an audio signal and obtain a text corresponding to the voice signal, as taught by Crawley in order to yield predictable result of employing voice commands in order to activate and/or control various functionality [Crawley: para.0002].

Regarding Claim 13, the combined teachings of Burger and Crawley discloses the method of claim 11, and further discloses wherein the user command includes additional information [Burger - para.0022: Discloses examples of additional information such as “5 seconds ago”, “10 seconds ago”, or a thumbnail of an image of the scene when the previous words were spoken.], and wherein the method further comprises, based on the additional information, identifying a voice signal corresponding to the additional information from the audio signal outputted during the preset previous time [Crawley - para(s).0003, 0048: Discloses identifying a portion of the audio signal as representing a voice command]. This claim is rejected on the same grounds as claim 11.

Regarding Claim 14, the combined teachings of Burger and Crawley discloses the method of claim 11, and Burger further discloses wherein the displaying the caption information comprises, while the image signal inputted through the inputter is displayed, displaying the caption information corresponding to the audio signal outputted during the preset previous time [para.0024: Discloses the user may be watching the visual media and following the audio but may miss a word or line and want to review what was missed, without interrupting the video signal. The equipment device (element 102) may be configured to activate (control) the closed captioning display of the display device as part of the identification and display of the earlier (preset previous time) closed caption entries; and para.0026: Discloses earlier closed caption entries may be displayed concurrently with the active closed caption entry, the earlier closed caption entries may be distinguished from the active closed caption entry.].

Regarding Claim 15, the combined teachings of Burger and Crawley discloses the method of claim 14, and Burger further discloses wherein the displaying the caption information comprises displaying an image signal displayed during the preset previous time on a partial region of a display of the electronic device along with the caption information [para.0022: Discloses earlier closed caption entry may be displayed on the display device (element 240- display which is included in element 102 – the electronic device) without interrupting the video signal, such that the earlier closed caption entry is being displayed during a different portion (a partial region of the display) of the video signal than its associated portion; and para.0027: Discloses earlier closed caption entry may further include a timestamp corresponding to the associated portion of the video signal, the timestamp may be represented as a difference in time from the timestamp and the portion of the video signal being currently displayed.].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carl A. Burger, Pub No US 2018/0160069 (hereinafter Burger) in view of Crawley et al., Pub No US 2014/0142951 (hereinafter Crawley) and further in view of PARK et al., Pub No US 2009/0119725 (hereinafter PARK).

Regarding Claim 6, the combined teachings of Burger and Crawley discloses the electronic device of claim 5, Burger discloses that a user may be watching the visual media while following the audio, thus teaching synchronized with the displayed image signal [para.0024]. The combination does not explicitly disclose wherein the processor is further configured to, based on the partial region of the display being selected according to a user command, adjust an output volume of the audio signal synchronized with the displayed image signal (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, PARK discloses in paragraph 0030 the function of adjusting volume separately for plurality of windows (partial region). FIG.12 illustrates an image signal displayed on a main display screen (element 1220) having a volume control (element 1225) for adjusting (a user command) output volume of the audio signal. Also illustrated is a partial region (element 1210) of the display that has its own volume control (element 1215) for adjusting output volume for that particular audio signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burger and Crawley with the teachings of controlling volume at a partial region of the display being selected, as taught by Park in order to yield predictable result of making it easier to concentrate on the audio signal information if the volume control is available (PARK: para.0010). 

Regarding Claim 7, the combined teachings of Burger, Crawley and PARK discloses the electronic device of claim 6, and PARK further disclose wherein the processor is further configured to, based on the partial region of the display being selected according to a user command, control the speaker to decrease the output volume of the audio signal synchronized with the displayed image signal and control the speaker to increase an output volume of the audio signal outputted during the preset previous time [FIG.12: Discloses adjusting (increase or decrease) volume control (element 1215) at the partial region of the display (element 1210).]. This claim is rejected on the same grounds as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suvorov et al., (US 2014/0111688 A1) - Discloses blending a caption synchronized for display with a predetermined segment of the video program with one or more previous captions synchronized to be displayed with one or more previous segments in sequence of the video program to thereby form a blend of captions [para.0009].
Abecassis et al., (US 2015/0170325 A1) – Discloses enable replaying various previously played segments of the video that precede a decision point and that assist the user in recollecting relevant details [para.0161].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426